            1

            2

            3

            4

            5

            6

            7

            8                                   UNITED STATES DISTRICT COURT

            9                                  EASTERN DISTRICT OF CALIFORNIA

          10     JOANN WAINWRIGHT,                                   Case No. 2:19-cv-02330-JAM-DB
          11                           Plaintiff,                    ORDER GRANTING JOINT STIPULATION
                                                                     TO STAY DEADLINE TO SUBMIT RULE
          12            v.                                           26(f) REPORT
          13     MELALEUCA, INC.,
          14                           Defendant.
          15
                        Having considered the parties’ Joint Stipulation to Stay Deadline to Submit Rule 26(f)
          16
                 Report, and good cause existing,
          17
                        The Court ORDERS that the deadline to submit the joint status report, to the extent one is
          18
                 ultimately necessary, is stayed until 21 days after the disposition of Melaleuca’s Motion For Order
          19
                 Compelling Arbitration and Motion to Dismiss or Stay.
          20
                        IT IS SO ORDERED.
          21

          22     Dated: 1/15/2020
          23                                                  /s/ John A. Mendez____________
                                                              John A. Mendez
          24                                                  United States District Court Judge
          25

          26

          27

          28
                                                                                [PROPOSED] ORDER GRANTING JOINT
Gibson, Dunn &                                                           STIPULATION TO STAY DEADLINE TO SUBMIT
Crutcher LLP
                                                                                               RULE 26(F) REPORT
